Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of RCE Non-Responsive Amendment
1.	The reply filed on March 24, 2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Newly submitted new claims 40-59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: new claims 40-59 are directed to a system and method comprising: at least non-transitory data storage device; said method being performed on a computing device and executed by a processor and one or more special purpose computer devices that detect an occurrence of fraud associated with a negotiable instrument, initiate recovery related to the fraud, and employ at least one processor to perform actions, including: associating a terminal device associated with a subscriber with a check fraud protection service provided by a service provider terminal device, wherein the terminal device associated with the subscriber registers a checking account and two or more registered negotiable instruments associated with the subscriber to the check fraud protection service provided by the service provider terminal device; storing the checking account and the two or more registered negotiable instruments by the check fraud protection service to the non-transitory data storage device; receiving indicia of the occurrence of the fraud associated with at least one of the checking account and the two or more registered negotiable instruments; and generating and delivering a second negotiable instrument to either the terminal device associated with the subscriber or a physical address associated with the subscriber, the second negotiable instrument includes at least a portion of a specified currency amount associated with the occurrence of the fraud. This is separate and distinct from the previous version of claims 24-39 which were directed towards a system and method that involves receiving subscriptions for a 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, new claims 40-59 are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
See 37 CFR 1 .111. Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133 ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./Examiner, Art Unit 3693                                                                                                                                                                                                        


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693